Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	Claim 1 is provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+3 of copending Application No. 16838316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 of the instant application appears to encompass the similar scope of claims 1+3 of the ‘316 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a front parking location  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
3.	Claim 1 recites the limitation "a rear wall" in line 8, the limitation is previously introduced, it is unclear if this is a new introduction or the same element.  
4.	Claim 1 recites the limitation "the rear wall" in lines 9-10, and 14, it is unclear which rear wall is being referred.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6454208 B1 Nervig; Steven N. et al.
5.	Regarding claim 1, Nervig teaches a stowage and removal system for an accommodation space for storing one or more rollable containers in a vehicle (fig. 2), having: a rail system in a region of a floor of the accommodation space (fig. 5, element 42 equal to rail), a transfer plate (fig. 5, element 34 pallet) which is movable on the rail system in the floor region of the accommodation space and which assumes a storage position and a removal position for the container (col. 3-4, lines 66-1), wherein the storage position of the container is provided with a rear wall in a region of a rear wall of the accommodation space (fig. 2, element 32 equal to rear wall) and the removal position is provided in a region of an insertion opening (col. 5, lines 28-38), arranged oppositely in relation to the rear wall , for an insertion and removal of a container equipped with transport rollers into the accommodation space (fig. 1, element 20 with rollers), the rail system has guide rails which are arranged on the floor of the accommodation space in a movement direction of the transfer plate (fig. 5, element 42) and run from the insertion opening as far as into a region of the rear wall , and movement bodies which engage into the guide rails are arranged on the transfer plate (col. 3-4, lines 66-1).
6.	Regarding claim 2, Nervig teaches a system according to claim 1, wherein the accommodation space is, for purposes of accommodating at least two containers arranged one behind the other (col. 3, lines 3-14, rows), formed with a front parking location and a rear parking location, wherein a rear container of the two containers is positioned on the transfer plate (fig. 2, element 34 pallet).

8.	Regarding claim 5, Nervig teaches the system according to claim 4, wherein the at least one locking device is mechanically or electromechanically actuatable (para (8) drive system).
9.	Regarding claim 6, Nervig teaches the system according to claim 3, wherein run-on ramps onto the transfer plate or the cover elements for the guide rails are arranged at a face side of the guide rails at a corresponding position on the floor (fig. 7B, element 10A).
10.	Regarding claim 9, Nervig teaches a vehicle comprising: a cabin, a cabin monument which is situated therein (fig. 1, element 16), and the stowage and removal system according to claim 1 (fig. 1, element 36).
11.	Regarding claim 10, Nervig teaches the vehicle according to claim 9, wherein the vehicle is a passenger aircraft (fig. 1, element 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nervig as applied to claims above, and further in view of DE 102017128345 A1 Koschinski Norman et al.
12.	Regarding claim 3 Nervig teaches the system according to claim 1, but fails to teach wherein the guide rails are positioned such that they run in each case approximately vertically below the transport rollers, and in each case, one cover element is provided, as a running surface for the transport rollers, in a region of a top side of the guide rails at least in the accommodation space of a front parking location.
However Koschinski teaches wherein the guide rails (fig. 4, element 9A) are positioned such that they run in each case approximately vertically below the transport rollers (fig. 4, element 8), and in each case, one cover element is provided, as a running surface for the transport rollers (fig. 4, element 4), in a region of a top side of the guide rails at least in the accommodation space of a front parking location  (fig. 4, element 4 is positioned above height of element 9A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Nervig with the guide and cover as taught by Koschinski in order to “…overcome in any way the height difference between the aircraft floor and the floor of the galley.” (para 0005).
.

Allowable Subject Matter

14.	Claim 8 objected to as being dependent upon a rejected base claim and rejection(s) under 35
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art devices such as Nervig teach a cart transfer plate system, and Koschinski teach rail and cover, but they do not teach “a storage and running body acts as cover element.” It would not have been obvious to one of ordinary skill in the art to combine cover element with a storage element without the benefit of the present disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642